Citation Nr: 1230041	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  07-19 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable disability rating for vocal cord dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to June 1999. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued the noncompensable rating for the Veteran's service-connected vocal cord dysfunction.

The Board notes that as discussed below, the May 2011 VA examiner opined that the Veteran's paradoxical vocal fold motion and laryngeal condition were manifestations of and due to underlying psychiatric problems, including an anxiety disorder that developed during the Veteran's military service.  See May 2011 VA examination report.  The Veteran has not filed a claim for service connection for an anxiety disorder.  However, to the extent that the Veteran would like to pursue a claim for service connection for this disability, it is referred back to the RO for adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a Travel Board hearing in February 2011 before a Veterans Law Judge who is no longer employed by the Board.  In July 2012, the Board informed the Veteran of this and that he would be afforded another Board hearing, if desired.  Later, in July 2012, the Veteran informed the Board of his desire for a hearing before a Veterans Law Judge at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board at the RO.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



